United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        September 3, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                             No. 03-50234
                           Summary Calendar



JAMAL ALI,
                                     Petitioner-Appellant,

versus

BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                     Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. EP-02-CV-584-DB
                          --------------------

Before JOLLY, WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jamal Ali appeals the dismissal of his 28 U.S.C. § 2241

petition.    Ali was ordered removed to his native Liberia after

being convicted of a conspiracy to possess pseudoephedrine,

knowing or having reasonable cause to believe that it would be

used to manufacture methamphetamine in violation of 21 U.S.C.

§§ 846 and 841(d)(2).    As Ali pleaded guilty to violating

provisions of the Controlled Substances Act, his crime is a drug


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50234
                                 -2-

trafficking crime rendering him removable.    Cf. United States v.

Hinojosa-Lopez, 130 F.3d 691, 694 (5th Cir. 1997).   Because Ali’s

habeas petition relies upon an undisputably meritless legal

theory, his argument is frivolous.   As Ali’s petition and appeal

are frivolous, this court does not address any possible

restriction on habeas corpus jurisdiction stemming from the

Illegal Immigration Reform and Immigrant Responsibility Act of

1996.    Cf. United States v. Alvarez, 210 F.3d 309, 310 (5th Cir.

2000); United States v. Weathersby, 958 F.2d 65, 66 (5th Cir.

1992).   Accordingly, Ali’s appeal is DISMISSED.